Citation Nr: 1820177	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-36 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).

(The issues of service connection for headaches and an acquired psychiatric disorder are addressed in a separate remand.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to March 1974.  He also had an additional period of service, but due to the character of discharge from that period of service, he is barred from receiving VA benefits based on that additional service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the VA Regional Office (RO) in Houston, Texas.

These issues were remanded by the Board in February 2015 to provide the Veteran with his requested hearing.  In July 2017, the Veteran testified at a Travel Board hearing conducted before the undersigned.  

The issue of service connection for hearing loss disability has been raised by the record at the July 2017 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus was incurred as a result of service.

CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting service connection for tinnitus, and is remanding the remaining issue on appeal, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including tinnitus, are presumed to be service connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

In this case, the Veteran's July 2017 hearing testimony shows that he has asserted suffering from tinnitus since his first period of service.  A June 2012 VA hearing loss and tinnitus examination report contains a negative nexus opinion.  Regardless of the examiner's opinion, the Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  The record does not indicate that his assertions regarding the onset of his tinnitus are not credible.  Therefore, after resolving all doubt in the Veteran's favor, service connection is found to be warranted for tinnitus.  This claim is thus granted in full.  38 U.S.C. § 5107(b).  



ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

Upon review of the record, the Board finds that a remand is necessary for the issue of entitlement to a TDIU.  As noted on the first page, the issues of service connection for headaches and an acquired psychiatric disorder are addressed in a separate remand.  The issue of entitlement to a TDIU is intertwined with those service connection issues; thus, it must also be remanded.  Moreover, the Veteran testified that he started to apply for benefits from the Social Security Administration (SSA) before electing to proceed with an application for VA nonservice-connected pension benefits.  However, to the extent that the Veteran started the process of an application for SSA benefits, there exists the possibility that there may be SSA records potentially relevant to his claim of entitlement to a TDIU.  On remand, a request for SSA records should be undertaken.  38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claim folder the SSA records pertaining to the Veteran's claim for benefits, to include the medical records used in support of his claim.  

Obtain all outstanding VA treatment records.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2.  Implement the grant of service connection for tinnitus and assign a disability rating for this disability.

3.  After ensuring that the development is completed in this remand order and in the separate remand order addressing entitlement to an acquired psychiatric disorder and headaches, the AOJ should then review the record and readjudicate the issue on appeal.  If a TDIU remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).
Department of Veterans Affairs


